Citation Nr: 0834064	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
stroke.

3.  Entitlement to an increased evaluation for bursitis, 
right shoulder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, evaluated as noncompensable prior 
to June 18, 2004 and at 10 percent disabling beginning June 
18, 2004.

5.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of 
gun shot wound (GSW) to the left triceps with ulnar 
paresthesias, muscle group VI, currently evaluated as 10 
percent disabling.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant retired after more than twenty years of active 
service, from June 1964 through September 1975.  His report 
of discharge shows that he was awarded the Purple Heart Medal 
and the Combat Infantryman Badge, among other decorations.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for stroke 
and heart attacks was denied and in which increased 
evaluations for right shoulder, left and right knee, 
residuals of GSW to the left triceps with ulnar paresthesias 
and muscle group VI injury, and bilateral deafness was 
denied.

The RO granted a 10 percent evaluation for the service-
connected right knee disability in a September 2006 rating 
decision, effective June 18, 2004.  However, as this 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for the right knee disability remains pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2008.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned that he believes 
his claimed heart condition and stroke residuals are the 
result of his active service, to include his service-
connected PTSD.  He testified that he was treated on several 
occasions throughout his active service for stress-related 
attacks, beginning in 1975 at Fort Benning, Georgia.  He 
testified he was also treated in 1982 in Korea for heart 
symptoms that were also ultimately determined to be stress 
related.

The veteran's service medical records are incomplete, but 
available record do show that the veteran complained of and 
was treated for heart symptoms during active service, 
including chest pain and elevated blood pressure.  These 
records show he was prescribed nitroglycerin in 1981.  The 
records further show that he is currently service-connected 
for PTSD.

In addition, the RO must consider whether or not the service 
connected PTSD aggravated the veteran's heart condition and 
stroke.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See also Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Concerning his claims for higher evaluations for his service 
connected disabilities, the most recent VA examination was 
conducted in May 2006 for his hearing disability and in June 
2006 for his orthopedic, neurological, and muscle 
disabilities.  The veteran testified in June 2008 that his 
conditions had all worsened since then.  Moreover, the 
veteran moved during the pendency of his appeal, from 
Washington State to Arkansas.  The veteran testified that he 
was currently receiving VA treatment.  These records have not 
been obtained.

Given the foregoing, another attempt must be made to obtain 
the veteran's entire service medical and personnel records.  
In addition, his VA treatment records must be obtained and he 
must be afforded the opportunity to identify any other 
private health care providers from whom he may have received 
treatment.  Finally, he must be accorded VA examinations, to 
include review of the newly received evidence to clarify the 
precise nature, extent, and etiology of his claimed 
conditions, and the nature and extent of his service-
connected conditions.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Ensure that all identified VA and 
non-VA records that are not already of 
record are obtained.

Document negative responses and inform 
the veteran so that he may attempt to 
obtain the records on his own.

2.  Make all attempts to obtain the 
veteran's entire service medical and 
personnel records.  Ensure that records 
compiled for his service as an enlisted 
person as well as his service as an 
officer are obtained.  

3.  Ask the veteran to identify the 
hospitals at which he was treated and as 
precise dates of treatment as possible.  

Make separate attempts to obtain any and 
all hospital records including
*	Records of treatment accorded at any 
and all hospitals associated with 
Fort Benning, Georgia in 1975
*	Records of treatment accorded the 
veteran at the 121st Medevac 
Hospital in Seoul, Korea, in 1982

Request assistance from the service 
department where necessary.  Document 
negative responses and inform the veteran 
so that he may attempt to obtain the 
records on his own.

4.  Schedule the veteran for medical 
examination by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed heart 
condition and residuals of stroke; and to 
determine the nature and extent of his 
service-connected right shoulder, and 
right and left knee disabilities, GSW 
residuals involving left triceps, ulnar 
neuropathy, and muscle group IV, and 
hearing loss.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiner(s) in 
conjunction with the examination(s).

The examiner(s) are asked to provide the 
following opinion:

*	Is it as least as likely as not that 
any diagnosed heart condition had 
its onset during the veteran's 
active service or, in the 
alternative, is related to his 
active service or any incident 
therein?

*	Is it as least as likely as not that 
any diagnosed heart condition is 
etiologically related to his 
service-connected PTSD or, in the 
alternative, is it at least as 
likely as not that the service-
connected PTSD aggravated the 
currently diagnosed heart 
condition-in part or in total? 

*	Is it as least as likely as not that 
the veteran's stroke was the result 
of his active service or any 
incident therein?

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
of a heart condition, including as 
secondary to the service-connected PTSD, 
and residuals of stroke, and for 
increased evaluations for his service-
connected right shoulder, and right and 
left knee disabilities, GSW residuals 
involving left triceps, ulnar neuropathy, 
and muscle group IV, and hearing loss, 
with application of all appropriate laws 
and regulations including those governing 
aggravation, under Allen, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




